EXHIBIT 10.1 CREDIT FACILITIES AGREEMENT among GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION asAdministrative Agent and GECC CAPITAL MARKETS GROUP, INC. as Sole Lead Arranger and Sole Bookrunner and GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION and THE OTHER LENDERS LISTED ON EXHIBIT 3 AND SIGNATURE PAGES HERETO as Lenders and MTM TECHNOLOGIES, INC., MTM TECHNOLOGIES (US), INC., MTM TECHNOLOGIES (MASSACHUSETTS), LLC, and INFO SYSTEMS, INC. jointly and severally as Borrower August 21, 2007 CREDIT FACILITIES AGREEMENT In consideration of the mutual agreements herein and other sufficient consideration, the receipt of which is hereby acknowledged, MTM TECHNOLOGIES, INC., a New York corporation, MTM TECHNOLOGIES (US), INC., a Delaware corporation, MTM TECHNOLOGIES (MASSACHUSETTS), LLC, a Delaware limited liability company, and INFO SYSTEMS, INC., a Delaware corporation (collectively, and separately referred to as, “Borrower” or “the Borrower”), and GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION (“CDF”), as Administrative Agent, and CDF and the other lenders listed on Exhibit3 of this Agreement and the signature pages hereto (and their respective successors and permitted assigns), as “Lenders”, agree as follows: 1.Effective Date.This Agreement is effective August 21, 2007. 2.Definitions; Rules of Construction; Borrowing Agent; Patriot Act. 2.1.Listed Definitions.Capitalized words defined in the Glossary and Index of Defined Terms attached hereto as Exhibit2.1 shall have such defined meanings wherever used in this Agreement and the other Loan Documents. 2.2.Other Definitions.If a capitalized word in this Agreement is not defined in the Glossary and Index of Defined Terms, it shall have such meaning as defined elsewhere herein, or if not defined elsewhere herein, the meaning defined in the UCC. 2.3.References to Borrower.The words “a Borrower”, “any Borrower”, “each Borrower” and “every Borrower” refer to each of MTM Technologies, Inc., MTM Technologies (US), Inc., MTM Technologies (Massachusetts), LLC, and Info Systems, Inc., both separately and collectively, as though each such entity were actually listed, and their Obligations and liabilities (including, without limitation, the Loan Obligations) under the Loan Documents are joint and several in all respects. 2.4.References to Covered Person.The words “Covered Person”, “a Covered Person”, “any Covered Person”, “each Covered Person” and “every Covered Person” refer to Borrower and each of their currently existing or later acquired, created or organized Subsidiaries separately.The words “Covered Persons” refers to Borrower and their currently existing or later acquired, created or organized Subsidiaries collectively. 2.5.References to Required Lenders.The words “Required Lenders” means any one or more Lenders whose shares of Lenders’ Exposure at the relevant time aggregate at least 51.0000% (subject to the terms of Section7.5); provided, however, if there are two Lenders, then “Required Lenders” shall mean both such Lenders. 2.6.Accounting Terms.Unless the context otherwise requires, accounting terms herein that are not defined herein shall be determined under GAAP.All financial measurements contemplated hereunder respecting Borrower shall be made and calculated for Borrower and all of their now existing or later acquired, created or organized Subsidiaries, if any, on a consolidated basis in accordance with GAAP unless expressly provided otherwise herein. 2.7.Meaning of Satisfactory.Whenever herein a document or matter is required to be satisfactory to Administrative Agent or satisfactory to Lenders or satisfactory to Required Lenders, unless expressly stated otherwise such document must be reasonably satisfactory to Administrative Agent, Lenders or Required Lenders (as applicable) in both form and substance, and unless expressly stated otherwise Administrative Agent, Lenders or Required Lenders (as applicable) shall have the commercially reasonable discretion to determine whether the document or matter is satisfactory. 2.8.Computation of Time Periods.In computing or defining periods of time from a specified date to a later specified date, and in computing the accrual of interest or fees, the word “from” shall mean “from and including” and the words “to” and “until” shall each mean “to but excluding”.Periods of days referred to in this Agreement shall be counted in calendar days unless Business Days are expressly prescribed, and references in this Agreement to months and years are to calendar months and calendar years unless otherwise specified. 2.9.Syndication Agent.GECC Capital Markets Group, Inc. is given the titles “Lead Arranger” and “Bookrunner” under the Credit Agreement and Loan Documents.Nothing contained in the foregoing sentence, shall give GECC Capital Markets Group, Inc. any additional rights or obligations under the Credit Agreement or the Loan Documents. 2.10.Certificates of Borrower and Borrowing Officer, Advance Requests; Borrowing Agent.Each Borrower hereby appoints MTM Technologies, Inc. as “Borrowing Agent.”Because the operations and business activities of the Borrowers are highly integrated and interdependent, at any particular time it is impractical to determine which of the Borrowers will directly receive the proceeds of a Revolving Loan, Swingline Loan, Interim Floorplan Loan, or Floorplan Loan.Each of the Borrowers hereby directs the Letter of Credit Issuer to issue Letters of Credit or cause the issuance of Letters of Credit, directs the Administrative Agent to disburse the proceeds of each Revolving Loan, Swingline Loan, Interim Floorplan Loan, and Floorplan Loan to or at the direction of the Borrowing Agent, with such directions to be subject to approval of the Administrative Agent in its discretion.Notwithstanding anything herein to the contrary, proceeds of the initial Revolving Loan, and initial Floorplan Loan used to satisfy the existing Indebtedness of the applicable Borrower will be advanced directly to the holder of such Indebtedness.From time to time, Borrowing Agent shall further distribute the proceeds of Revolving Loans, and Swingline Loans, to a particular Borrower or Borrowers, jointly and severally, or direct the disbursement of the Interim Floorplan Loan and Floorplan Loans for the account of each Borrower, and each Borrower represents and warrants that the subsequent receipt and use of such proceeds by any particular Borrower inures to the economic benefit directly and indirectly of all other Borrowers. For so long as the Loan Obligations remain outstanding and any Commitment remains in effect, each Borrower hereby covenants and agrees, and hereby grants to the Borrowing Agent an absolute and irrevocable power of attorney coupled with interest, and irrevocably designates, appoints, authorizes and directs the Borrowing Agent to (a)execute and deliver any Borrowing Base Certificates, (b)certify the financial statements of Borrower, (c)request Advances and execute and deliver written requests for Advances, (d)make any other deliveries required to be delivered periodically hereunder to Administrative Agent and/or any Lender, (e)act as its Borrowing Officer, and Administrative Agent and each Lender is entitled to rely on any such document or certificate signed by the Borrowing Agent and (f)otherwise take all other actions otherwise contemplated by this Section, and to act on behalf of such Borrower for purposes of giving and receiving notices and certifications under this Agreement or any other Loan Document.The Administrative Agent is entitled to rely and act on the instructions of the Borrowing Agent. 2.11.General.Unless the context of this Agreement clearly requires otherwise:(i)references to the plural include the singular and vice versa;(ii)references to any Person include such Person’s successors and assigns but, if applicable, only if such successors and assigns are permitted by this Agreement;(iii)references to one gender include all genders;(iv)”including” is not limiting;(v)”or” has the inclusive meaning represented by the phrase “and/or;” (vi)the 2 words “hereof,” “herein,” “hereby,” “hereunder” and similar terms in this Agreement refer to this Agreement as a whole, including its Exhibits, and not to any particular provision of this Agreement;(vii)the word “Section” or “section” and “Page” or “page” refer to a section or page, respectively, of, and the word Exhibit refers to an Exhibit to, this Agreement unless it expressly refers to something else; (viii)reference to any agreement, document, or instrument (including this Agreement and any other Loan Document or other agreement, document or instrument defined herein), means such agreement, document, or instrument as amended, modified, restated and/or replaced and in effect from time to time in accordance with the terms thereof and, if applicable, the terms hereof, and includes all attachments thereto and documents incorporated therein, if any; (ix)general and specific references to any Law means such Law as amended, modified, codified or reenacted, in whole or in part, and in effect from time to time; and (x) unless otherwise expressly modified, the word “anniversary” shall refer to the annual observance of such an event on that date in following years.Section captions and the Table of Contents are for convenience only and shall not affect the interpretation or construction of this Agreement or the other Loan Documents. 2.12.Patriot Act Notification.Administrative Agent and each Lender hereby notifies the Borrowers and each other Covered Person that, pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (as amended from time to time (including any successor statute) and together with all rules promulgated thereunder, collectively, the “Act”), it is required to obtain, verify and record information that identifies the Borrowers and each other Covered Person, which information includes the name and address of the Borrowers and each other Covered Person and other information that will allow Administrative Agent and each Lender to identify the Borrowers and each other Covered Person in accordance with the Act. 2.13.Other Deposits and Extensions of Credit.CDF and its Affiliates, for their own account, may accept deposits from, and extend other credit to, Borrower and/or any Covered Person other than as set forth in this Agreement and the other Loan Documents, and without any duty to account to any Lender therefor.No Lender will have any interest in any such deposits or extensions of credit made by or to CDF or its Affiliates, or the proceeds thereof or any collateral therefor.Without limiting the foregoing, each Lender acknowledges and agrees that CDF may from time to time provide purchase order financing to Borrower for CDF’s own account pursuant to CDF’s “Star” program (or other similar programs created in the future, collectively, the “Star Program”) and require Borrower to repay any advances made with respect thereto (“Star Advances”).Any repayments made by Borrower with respect to Star Advances, or any amounts received by CDF in connection with any collateral therefor and/or proceeds thereof, will be applied by CDF to repay the Star Advances and will not be included in the Loan Obligations or be subject to this Agreement or the other Loan Documents, and no Lender shall have any rights with respect thereto, but shall be entitled to all the benefits of any Subordination Agreement and included in each Subordination Agreement as “senior indebtedness” or similar term(s).Any repayments made by Borrower with respect to Revolving Loan Advances or Floorplan Loan Advances hereunder will not be included in the Star Program. 3.Lenders’ Commitments and Facilities.Subject to the terms and conditions hereof, and in reliance upon the Representations and Warranties: 3.1.Revolving Loan Commitments. 3.1.1.Aggregate Amount.Subject to the limitations in Section3.1.2, Section 3.6 and elsewhere herein, each Lender commits to make available to Borrower, from the 3 Effective Date to the Revolving Loan Maturity Date, such Lender’s pro-rata share (as listed on Exhibit3 hereto) of an “Aggregate Revolving Loan Commitment” that is initially Twenty Million Dollars ($20,000,000), but which may decrease from time to time as provided herein, by funding such Lender’s pro-rata share of Revolving Loan Advances made from time to time by Administrative Agent as provided herein.Subject to the limitations in Section3.1.2 and elsewhere herein, payments and prepayments that are applied to reduce the Aggregate Revolving Loan may be reborrowed through Revolving Loan Advances or, subject to the terms and provisions herein, reborrowed through Swingline Advances.Each Lender’s Revolving Loan Commitment is its pro-rata share of the Aggregate Revolving Loan Commitment. At anytime after the first Anniversary Date and from time to time thereafter, Borrower may reduce the amount of the Aggregate Revolving Loan Commitment in whole multiples of $5,000,000, but only if (i) Borrower gives Administrative Agent written notice of Borrower’s intention to make such reduction at least three Business Days prior to the effective date of the reduction, (ii) such reduction does not reduce the Aggregate Revolving Loan Commitment below the Maximum Swingline Amount, and (iii) Borrower makes on the effective date of the reduction any payment of principal and accrued but unpaid interest on the Aggregate Revolving Loan required under this Agreement as a consequence of the reduction, including, without limitation, as set forth in Section 6.3.2.Any such reduction of the amount of the Aggregate Revolving Loan Commitment, whether scheduled or voluntary, shall be permanent. Upon any reduction of the Aggregate Revolving Loan Commitment permitted in this Agreement, each Lender’s Revolving Loan Commitment will automatically reduce by such Lender’s pro-rata share of such reduction of the Aggregate Revolving Loan Commitment. 3.1.2.Limitation on Revolving Loan Advances.No Revolving Loan Advance will be made which would result in either: (i) the Aggregate Revolving Loan exceeding the Maximum Available Amount; or (ii) the Lenders’ Exposure exceeding the Total Aggregate Facility Limit.No Revolving Loan Advance will be made on or after the Revolving Loan Maturity Date.Lenders may, however, in their absolute discretion make such Revolving Loan Advances, but shall not be deemed by doing so to have increased the Maximum Available Amount or the Total Aggregate Facility Limit and shall not be obligated to make any such Revolving Loan Advances thereafter.At any time that there is an Existing Default, the Aggregate Revolving Loan Commitment may be canceled as provided in Section16.3.The “Maximum Available Amount” (which can be a negative number) on any date shall be a Dollar amount equal to (i)the lesser of (A)the amount of the Aggregate Revolving Loan Commitment and (B)the Borrowing Base on such date, minus (ii)the sum of (a)the Swingline Loan, (b)the Floorplan Shortfall, (c) the Letter of Credit Exposure on such date (except to the extent that a Revolving Loan Advance will be used immediately to reimburse Letter of Credit Issuer for unreimbursed draws on a Letter of Credit), (d) without duplication, the outstanding Aggregate Revolving Loans, (e) the amount of the Other Creditor Indebtedness (unless an Intercreditor Agreement in form and substance satisfactory to Administrative Agent has been executed between Administrative Agent and the holder of such Other Creditor Indebtedness), and (f) the amount of Bid Bonds. 3.1.3.Revolving Notes.The obligation of Borrower to repay each Lender’s Revolving Loans shall, at the request of any Lender, be evidenced by a Revolving Note 4 payable to the order of such Lender in a maximum principal amount equal to the amount of such Lender’s Revolving Loan Commitment, in a form acceptable to Administrative Agent.In such event, the Borrower shall execute and deliver to such Lender such Revolving Note payable to the order of such Lender, with appropriate insertions, in a face principal amount equal to the Lender’s Revolving Commitment.Thereafter, the Loans evidenced by each such Revolving Note and interest thereon shall at all times (prior to any assignment pursuant to Section 18.4) be represented by such Revolving Note payable to the order of the payee named therein, except to the extent that any such Lender subsequently returns any such Revolving Note for cancellation and requests that such Loans once again be evidenced as described as set forth herein.The failure of a Lender to request a Revolving Note, or the failure of the Revolving Loans to be evidenced by a promissory note shall not affect the enforceability of the obligation of the Borrowers to repay such Lender’s Revolving Loans. 3.1.4.Borrowing Base.The “Borrowing Base” on any date shall be: 3.1.4.1.85% of the total outstanding principal balance of all of Borrowers’ Eligible Accounts as of the close of business on such date, or as certified in the Borrowing Base Certificate most recently furnished to Administrative Agent as required in Section13.14.1, whichever is less; minus 3.1.4.2.$1,500,000; minus 3.1.4.3.any other reserves or deductions from the “Borrowing Base” which Administrative Agent or the Required Lenders believe to be appropriate in their respective commercially reasonable discretion. 3.1.5.Eligible Accounts.“Eligible Accounts” include all of Borrowers’
